EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made as of this 6th day of February, 2009 between Glenn D. Bolduc (“Executive”) and Implant Sciences Corporation (the “Company”), a Massachusetts corporation. 1.Term of Employment.The Company hereby agrees to employ Executive, and Executive hereby accepts employment with the Company, upon the terms set forth in this Agreement, for the period commencing as of January 1, 2009 (the “Commencement Date”) and ending on the third anniversary of the Commencement Date, unless sooner terminated in accordance with the provisions of Section 5 or extended as hereinafter provided (such period, as it may be extended or terminated, is the “Agreement Term”). Beginning on the third anniversary of the Commencement Date, this Agreement shall continue until either party provides the other with written notice of termination, such notice (except as otherwise provided in this Agreement) to take effect no less than ninety days after such notice. 2.Title; Capacity.The Company will employ Executive, and Executive agrees to work for the Company, as its President and Chief Executive Officer to perform the duties and responsibilities inherent in such position and such other duties and responsibilities as the Company shall from time to time assign to Executive.Executive shall report to the Company’s Board of Directors (the “Board”) and shall be subject to the supervision of, and shall have such authority as is delegated by the Board, which authority shall be sufficient to perform Executive’s duties hereunder.Executive shall devote Executive’s full business time and reasonable best efforts in the performance of the foregoing services, provided that Executive may accept other board memberships or service with other charitable organizations that are not in conflict with Executive’s primary responsibilities and obligations to the Company. 3.Compensation and Benefits. 3.1Salary.As of the Commencement Date, the Company shall pay Executive a base salary of $10,576.92every two weeks (i.e., at an annualized rate of $275,000 per year), payable in accordance with the Company’s customary payroll practices (the “Base Salary”).The Base Salary thereafter shall be subject to annual review and adjustment, as determined by the Board in its sole discretion on the anniversary of the Commencement Date each year of the Agreement Term, provided, however, that the Base Salary may not be decreased without the Executive’s consent unless the compensation payable to all executives of the Company is similarly reduced. 3.2Annual Incentive.For fiscal year 2009, Executive will be eligible to receive an annual cash bonus in an amount up to $137,000 subject to Executive achieving certain performance milestones established by the Board on February 5, 2009.The performance milestones for fiscal 2010 and subsequent years shall be reached by mutual agreement no later than 60 days following the end of each fiscal year.The bonus, if payable, shall be calculated and paid within 30 days after the end of the fiscal year in which such bonus earned; provided, however, that the Company may delay the calculation and payment of any portion of such bonus which is based on the attainment of a revenue, earnings or similar milestone until the completion of the audit of the Company’s financial statements for the fiscal year in question. 3.3Long-Term Incentives.On the date Executive executes this Agreement, the Company shall grant Executive additional equity in the form of an incentive stock option to purchase 680,000 shares of common stock of the Company at an exercise price per share equal to the per share fair market value, as determined in accordance with Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury regulations and other applicable guidance issued by the Treasury Department and/or the Internal Revenue Service thereunder (collectively, the “Code”), of the Company’s common stock as of the date this Agreement is executed (the “Option”). The Option shall vest in equal installments of thirty-three and a third percent (33 1/3%) on the first, second and third anniversaries of the Commencement Date. The Option shall be exercisable for a period of ten years from the date of the grant.The Option shall be governed in all respects by the Company’s 2004 Stock Option Plan, in effect on the Commencement Date and as amended from time to time (the “Plan”) and by a stock option agreement containing such terms and conditions as are generally applicable to other options granted under the Plan.In the event a Change in Control occurs, as such term is defined in the Plan, the Option shall accelerate and become fully exercisable. 3.4Fringe Benefits.Executive shall be entitled to participate in all bonus and benefit programs that the Company establishes and makes available to its executive employees, if any, to the extent that Executive’s position, tenure, salary, age, health and other qualifications make Executive eligible to participate, including, but not limited to, health care plans, short and long term disabilities plans, life insurance plans, retirement plans, and all other benefit plans from time to time in effect.Executive shall also be entitled to take four (4) weeks of fully paid vacation in accordance with
